Citation Nr: 0815355	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for exposure to 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to 
September 2004.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction is with the RO in Denver, Colorado.  


FINDINGS OF FACT

1.  The veteran has never had active tuberculosis.  

2.  A positive purified protein derivative of tuberculosis 
(PPD) test alone does not constitute a "disability" for 
which VA compensation benefits may be awarded and there is no 
indication of any currently manifested clinical disability 
etiologically related to the positive PPD test.


CONCLUSION OF LAW

The veteran does not have a chronic disability, manifested by 
a positive PPD test, for which service connection can be 
granted.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Tuberculosis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within three years of separation from active service.  See 38 
U.S.C.A.  §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.307, 3.309 (2007).  Pulmonary tuberculosis must be 
established by competent medical evidence and X-ray 
examination within three years of the veteran's service.  38 
C.F.R. §§ 3.307(a)(3), 3.371(a), 3.374(c).  

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims and hereinafter the "Court") held that, 
pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 
and 3.374, VA may not grant service connection for pulmonary 
tuberculosis unless a claimant submits VA or service 
physician diagnoses thereof, or submits the diagnoses of a 
private physician supported by clinical, X-ray, or laboratory 
studies or evidence of hospital treatment.  

Service medical records document that the veteran had a 
positive PPD test in March and August 2004.  An April 2004 
TUBERCULOSIS CONVERTER/REACTOR ASSESSMENT FORM indicates that 
a chest x-ray from that same month was within normal limits 
and he had no signs or symptoms of active disease.  August 
2004 clinical notes indicate that the veteran denied cough, 
hemoptysis, fever, weight loss, anorexia, or fatigue.  The 
plan at that time was for the veteran to undergo isoniazid 
and B6 therapy for nine months.  

In December 2004, the veteran underwent VA examination.  The 
examiner remarked that the veteran was currently undergoing 
isoniazid therapy for tuberculosis prophylaxis but had never 
had active tuberculosis.  As a diagnosis, the examiner 
provided "[history of positive tuberculin skin test with no 
evidence of clinically active tuberculosis."  

Submitted by the veteran is an informational document titled 
RxList that explains isoniazid.  This document indicates that 
isoniazid may be prescribed for recent converters, as 
evidence by a skin test, such as the veteran.  This is not 
evidence that the veteran has ever had active tuberculosis 
and is not evidence favorable to his claim.  

Here, service medical records, the December 2004 examination 
report, and post service medical records provide evidence 
against the veteran's claim.  These records show no diagnosis 
of active pulmonary tuberculosis, but rather affirmatively 
state that he has never had active tuberculosis.   The 
veteran does not claim to have ever had active tuberculosis.  

The veteran had positive PPD tests during service and 
contends that service connection is warranted for exposure to 
tuberculosis.  A positive PPD test is not itself a 
"disability", rather it is a finding on a laboratory 
tuberculin test used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 
1994).  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a "disability".  See 38 U.S.C.A. § 1110.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (service 
connection requires medical evidence showing that the veteran 
has the claimed disability).  Hence, in the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

All evidence of record is against the veteran's claim for 
service connection.  Hence, his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, VA sent the veteran a letter in March 2007, 
providing him with notice as how disability ratings and 
effective dates are assigned for service connection claims.  
This letter did not precede the initial adjudication by the 
RO and was not followed by another adjudication.  As such, 
the notice as to assignment of effective dates and disability 
ratings has a timing error that has not been cured.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Regardless, any error with regard to notice required as to 
assignment of disability ratings and effective dates is 
harmless error given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medial records and VA outpatient treatment records.  
The veteran submitted an RxList providing information for the 
drug isoniazid.  VA afforded the veteran a medical 
examination in December 2004.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


